—In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Golden, J.), dated August 2, 1995, which, upon an order granting the defendant’s motion pursuant to CPLR 3211 (a) (5), dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff Joseph Kinsella, a police officer, was injured on July 5, 1990, while on duty on the defendant’s premises. The plaintiffs commenced this action to recover damages for personal injuries and loss of services on November 2, 1994. Since the action was commenced more than three years after the accrual of the action, it is barred by the Statute of Limitations (see, CPLR 214).
We reject the plaintiffs’ argument that the action was revived by the provisions of General Municipal Law § 205-e (2). The revival provisions of General Municipal Law § 205-e (2) only apply to actions which accrued between January 1, 1987, and its effective date of July 12, 1989. Since the plaintiffs’ action accrued after the July 12, 1989, effective date of General Municipal Law § 205-e, the revival provisions do not apply (see, Huebner v New York City Tr. Auth., 226 AD2d 678; McNulty v New York City Tr. Auth., 166 Misc 2d 219). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.